Citation Nr: 1226292	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to dermatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2003 to June 2003.  He also served in the Army National Guard before and after his active duty service, to include a period of active duty for training from May 2001 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO that declined to reopen a previously denied claim for service connection for a psychiatric disorder.  In November 2009, the Board reopened the claim and remanded it for additional development and adjudication on the merits.

In April 2011, the Board again remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The Veteran did not exhibit an acquired psychiatric disability in service, psychosis was not manifested within one year of separation from service, and an acquired disability is not etiologically related to any injury or disease during the Veteran's active service or to a service-connected disability.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 101(21-24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(f), 3.307, 3.309, 3.310, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2008 in which the RO advised the appellant of the evidence needed to substantiate his claim.  (This notice includes information on how to reopen a previously-denied claim through the submission of new and material evidence.  Because this case was reopened in a prior Board decision, the VCAA provisions pertaining to new and material evidence claims need not be discussed herein.)  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available service treatment records, service personnel records, VA medical records, identified private medical records, and Social Security Administration (SSA) records. 

As will be discussed in more detail below, service treatment records from the Veteran's period of active duty service (January 2003 to June 2003) are unavailable.  A June 2011 memorandum contains a Formal Finding of Federal Record Unavailability" of any missing service treatment records from the Army National Guard of Virginia.  The efforts to obtain these records were described in the memorandum.   

The Veteran's service treatment records have been found to be unavailable, and the record indicates that they were most recently known to be in the Veteran's possession.  Specifically, a July 2004 VA internal correspondence requesting the Veteran's active duty service treatment records states that, "according to military unit, veteran signed them out."  The Veteran has since reported that these records may have been destroyed in a fire at his home.

Where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, resolving reasonable doubt as to the ultimate fate of these records in favor of the Veteran, the Board considers his records to have been lost or destroyed by no fault of his own.  The Board's analysis in this case has thus been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in December 2010 and May 2012.  The Board finds that the resulting opinions are adequate for the purpose of determining the claim decided herein.  These reports reflect review of the claims file and interview, examination, and testing of the Veteran.  The examiner attempted to elicit from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the examination and testing results.  The examiner also provided a diagnosis but was unable to offer an etiology opinion due to the numerous discrepancies between the Veteran's various characterizations of past events and his current level of functioning.  The Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  For this reason, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.   

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for major depressive disorder, which he contends is related to his military service, to include as secondary to a rash.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as psychosis, if such are shown to have been manifested to a compensable degree within one year after the veteran separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c)(1),(3) (2011).

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Thus, with respect to any periods of active duty for training and inactive duty training, the evidentiary burden is on the appellant to show that he became disabled from an injury (or a disease in the case of active duty for training service) that was incurred in the line of duty.

As noted above, the Veteran's active duty service treatment records are not available, though it does appear that they are unavailable because they were destroyed in a fire at the Veteran's home.  Thus, the record contains no medical evidence from the Veteran's period of active duty service (from January 2003 to June 2003).  

The record does contain limited service treatment records from the Veteran's period of active duty for training (from May 2001 to September 2001).  The Veteran was found to be clinically normal psychiatrically during his January 2001 National Guard enlistment examination, while he expressly denied any history of or current frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort on his January 2001 medical history report.  While this record indicates that the Veteran did not experience major depressive disorder prior to January 2001, it does not establish that the Veteran's depressive symptoms first manifested during a period of active duty service or active duty for training.  The Board notes, however, that the Veteran has not contended that his major depressive disorder began during a period of active duty for training or inactive duty training.  Thus, the Board need not make a line of duty determination for any such period of service.

With respect to his period of active duty, even if the Veteran's service treatment records from this period were available, there is no indication that these records would contain evidence of an in-service psychiatric disability, as the Board notes that the Veteran has stated that he did not actually seek treatment for symptoms of a psychiatric disability in service.  

A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a lay person, the Veteran is competent to report having felt depressed during service.  He is not, however, competent to diagnose his major depressive disorder as having begun during service.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In the case at hand, the Board finds that the Veteran's statements do not credibly establish that he first experienced manifestations of major depressive disorder during service.

In the case at hand, the Board finds that the Veteran's lay contentions do not credibly establish that he first experienced symptoms of depressive disorder in service.  The earliest contemporaneous competent medical or lay evidence of psychiatric disability appears in several November 2003 post-service VA medical records.  Both a January 2004 VA medical record and a February 2009 private treating psychologist's letter assert that the Veteran's depression began in June 2003.  The VA record describes these symptoms as having emerged following his return from training in Virginia, while the private letter states that his symptoms emerged while he was in the military.  According to a July 2008 VA medical record, the Veteran reported having had symptoms of depression for four years.  VA medical evidence from October 2008 and February 2009 reflects that the Veteran reported that his depression emerged while he was in the military.  A March 2010 memorandum for the Veteran's attorney in support of his Social Security Disability Benefits claim states that the Veteran developed rashes and symptoms of depression upon his move to Connecticut following his discharge from service.  In light of the contradictory statements (such as the above) that appear in the record throughout this appeal, the Board cannot find the statements of record in which the Veteran reports in-service depression to be credible.  

Other inconsistencies that detract from the Veteran's credibility appear in the record as well.  As noted in the April 2010 SSA decision, "the claimant's statements concerning the intensity, persistence and limiting effects of [his] symptoms are not credible to the extent they are inconsistent with the [February 2009] residual functional capacity assessment."  For example, a January 2009 VA medical record notes that the Veteran, who has described himself as a "world class" runner, reported his endurance was gone.  He reported having tried to run a few days earlier, but he only went a mile.  The VA physician observed, however, that the Veteran had run a whole marathon in Cleveland on October 22nd.  An April 2009 record reflects that he had recently completed the Boston Marathon.  He reported at the December 2010 VA examination that he is an avid runner but had not run in a long time because of shame and embarrassment over his skin ailments.  However, a recent VA treatment record "indicate[d] from over the past years that he has run marathons and distance running, even running, from one of the psychologists' notes, a marathon in Denmark in recent years."  

The Veteran has also been inconsistent in describing the nature of his military service.  His service personnel records, which are the most probative evidence of record on this matter, reflect no foreign service.  Several more credible narratives from the Veteran's post-service medical records indicate that he was sent to Virginia for training and possible deployment to Iraq, but he was never deployed.  

However, a March 2004 VA medical record notes that the Veteran "states [he] has to go to court 4/12 for child support says it was taken out of national guard when in Iraq but not since 6/03."  A February 2009 letter from the Veteran's private treating psychologist states that the Veteran "is being treated for depression and severe sleep problems.  These problems began after his deployment in Iraq in Operation Enduring Freedom upon his return in June of 2003."  The December 2010 VA examination report notes that the Veteran reported having worked as a cook and was deployed to Kuwait during his active duty service.  

Furthermore, the April 2010 SSA denial of disability benefits notes that the Veteran's "testimony with respect to his activities of daily living is both internally inconsistent and inconsistent with his treatment records."  It cited as an example the Veteran's hearing testimony in which he described impairment in his daily functioning of such severity that his girlfriend has to give him his coffee and lay out his clothes.  Later in the same hearing, he described his sister as performing those functions, using language that was very similar to that which he used to describe his girlfriend's assistance. 

He reported at the December 2010 VA examination that "'my friends tell me that I served my country and that I deserve more.'  When asked about who these friends were, the Veteran hesitated and stated "[t]hat is just the way I talk; I don't have any friends.'"   Because of inconsistencies such as this one, the examiner found it difficult to opine as to the degree to which the Veteran's depressive symptoms were impacting his relationships or his ability to get a job.

The May 2012 VA examination report reflects that the examiner found it was not possible to offer a valid etiology opinion, as the Veteran appeared to provide conflicting information to her during the December 2010 VA examination, as well as to the SSA in the course of the development of his SSA benefits claim.  

In light of the above, the Board finds that the numerous contradictory statements the Veteran has made in the course of his VA and the SSA benefits claims render his assertions concerning the onset of his depressive symptoms not credible.  

Having found that the Veteran's major depressive disorder is not established to have first manifested during service, the Veteran will now determine whether the Veteran's major depressive disorder may otherwise be etiologically linked to his military service. 

Several medical and lay statements of record link the Veteran's major depressive disorder to a rash that he developed at an unknown time.  A November 2003 VA examination report diagnoses "[d]ermatitis of unknown etiology since being in the military," and opines that this rash appeared to be a somatic manifestation of psychological problems.  Another November 2003 record notes that the Veteran "reports the 'rash' is so bothersome that he is frustrated and depressed."  A December 2005 VA medical record notes that the Veteran was preoccupied "with a skin ailment, which he states may have started his depressive slide, but is certainly contributory."  A July 2006 VA dermatology medical record reports an impression of intractable pruritis and notes that "anxiety may play a role in this patient's pruritis as he has cleared significantly since learning of his potential military discharge."  An October 2008 VA medical record states that the Veteran "recount[ed] that his depression emerged in military when came down with a derm condition."  A February 2009 letter from a VA physician states that the Veteran "has stated specifically that his depressive symptoms emerged while in the military, and there is mention to it being secondary to a rash that developed in training."  A March 2010 memorandum from the Veteran's attorney in support of his Social Security Disability Benefits claim states that, upon his discharge from service, the Veteran moved to Connecticut and lived with his mother, and "[a]t that time he developed rashes and symptoms of depression."  A December 2010 VA mental disorders examination report diagnoses mood disorder due to a general medical condition (dermatitis, etiology prior to active duty).  The examiner opined that the Veteran's mood disorder is not caused by or the direct result of his military service. 

The Board notes that the Veteran was denied entitlement to service connection for a skin condition in a September 2004 rating decision, and he did not appeal.  He has not brought a subsequent claim involving this issue.  In the absence of service connection for the Veteran's rash, service connection for major depressive disorder cannot be established as secondary to the rash as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional evidence of record links the Veteran's major depressive disorder to post-service stresses, including insomnia, financial difficulties, and family problems.  A January 2004 VA medical record notes that the Veteran's depression and trouble sleeping began in June 2003 when he came back from training in Virginia.  A December 2006 VA medical record notes that the Veteran was "feeling depressed due to domestic situation."  An April 2008 VA medical record notes that the Veteran was "requesting referral to mental health for depression which is not severe and is due to financial stress."  A June 2008 record describes the Veteran has being depressed and notes that "family stress still the focus."  This record lists psychosocial and environmental factors of "legal, not working, finances, family."  A February 2009 letter from the Veteran's private treating psychologist states that the Veteran "is being treated for depression and severe sleep problems.  These problems began after his deployment in Iraq in Operation Enduring Freedom upon his return in June of 2003."  A March 2009 letter states that the Veteran "is being treated for symptoms consistent with depression and cognitive impairment, secondary to chronic insomnia."  A March 2009 VA medical record states that the Veteran "is very depressed and while antidepressant treatment is helpful, situations in his life, including the fragile nature of his mother's health and his relationship with his sister are significant stressors.  [H]is lack of sleep is a significant irritant as well creating an exacerbating effect on this."  A May 2009 VA medical record notes the Veteran's sleep problems and resulting depression.  

Based on the above information, the Board finds that entitlement to service connection for major depressive disorder is not warranted.  As noted above, the Veteran's available service treatment records do not reflect that he ever complained of or sought treatment for a psychiatric disability in service.  He has not alleged that his major depressive disorder began in the line of duty during a period of active duty for training or inactive duty training.  Although a March 2006 National Guard memorandum notes that the Veteran has been identified as having depression and a dermatology condition that may disqualify him from deployment, the Board notes that this depression had been documented at least two years earlier and was not noted to have originated during, or as a result of, service.  The March 2006 memorandum contains no suggestion that the Veteran's depression began during his active duty or in the line of duty during active duty for training or inactive duty training.

In terms of competent nexus evidence, the Board observes that several VA and private treatment records contain information on the possible etiology of the Veteran's rash and/or psychiatric disability.  In particular, the Board notes the October 2008 VA medical record and the February 2009 private physician's record, as described above, that are supportive of the Veteran's claim of a link between his depression and service.  Ignoring for a moment the obvious factual inaccuracy contained in the February 2009 opinion (that the Veteran served in Iraq in Operation Enduring Freedom), the Board notes that these records appear to be mere transcriptions of the Veteran's own recitation of his service and medical histories, rather than the opinions of competent medical professionals.  Thus, these nexus statements do not amount to competent medical evidence indicating a relationship between the Veteran's major depressive disorder and his military service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

The Board further notes that the VA examiner who authored both of the VA examinations of record was unable to offer a valid opinion due to the Veteran's unwillingness or inability to provide noncontradictory information.  As noted above, VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In the case at hand, the requested opinion could not be provided because the Veteran failed to provide an accurate account of his history to VA medical personnel, the VA examiner, and individuals who were involved in the development of evidence or the adjudication of the Veteran's SSA claim. 

In view of the above, the Board finds that an etiological link between the Veteran's major depressive disorder and his military service has not been established. 

The Board has also considered whether presumptive service connection is warranted.  However, because the Veteran has not been diagnosed with a disability that is manifested by psychotic symptoms, to include within one year of his separation from active duty, presumptive service connection must be denied.

In the absence of either lay or medical evidence suggesting the onset of major depressive disorder in service or of psychosis within one year of separation, or otherwise relating major depressive disorder directly to service, the Board finds that direct or presumptive service connection is not warranted.  Furthermore, as the Veteran has not been service connected for a skin rash, service-connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In short, the Board finds that the preponderance of the evidence is against granting service connection for major depressive disorder, on either a direct or a presumptive basis.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.



ORDER

Entitlement to service connection for major depressive disorder, to include as secondary to dermatitis, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


